Citation Nr: 0920172	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  05-14 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for sensory neuropathy of the right forearm.  

2.  Entitlement to a disability rating in excess of 10 
percent for lateral femoral cutaneous neuropathy of the left 
lower extremity.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In December 2007, the Board remanded the case for 
further development.  The requested development has been 
completed, and the case has been returned to the Board for 
further appellate action.  

The Board notes that the Veteran's appeal originally included 
the issue of entitlement to service connection for a right 
wrist tumor, to include as secondary to service-connected 
disability.  However, as yet neither the Veteran nor his 
representative has submitted any evidence or written 
statements that can be construed to be a substantive appeal 
regarding this matter since the issuance of the January 2009 
statement of the case (SOC).  See 38 C.F.R. § 20.202.  
Accordingly, that issue is not in appellate status and no 
further consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran's sensory neuropathy of the right forearm is 
not productive of moderate incomplete paralysis.

3.  Current evidence of mild sensory neurological deficits 
over the lateral and anterior aspects of the left thigh is 
not attributed to lateral femoral cutaneous neuropathy; nor 
is his lateral femoral cutaneous neuropathy productive of 
moderate incomplete paralysis.

4.  The Veteran's service-connected disabilities are 
residuals of an ulna and radius fracture of the right 
forearm, rated 30 percent disabling; sensory neuropathy of 
the right forearm, rated as 20 percent disabling; diabetes 
mellitus, rated as 20 percent disabling; and lateral femoral 
cutaneous neuropathy of the left leg, rated as 10 percent 
disabling.  The combined evaluation is 60 percent.  

5.  The evidence of record does not show that the Veteran's 
service-connected disabilities cause him to be unable to 
secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for sensory neuropathy of the right forearm have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8611, 8614 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for lateral femoral cutaneous neuropathy of the left 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8699-8626 
(2008).

3.  The criteria for the assignment of TDIU due to service-
connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  (The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

Concerning claims for increased disability ratings, adequate 
VCAA notice requires, at a minimum, that VA notify the 
claimant that, to substantiate such a claim:  (1) s/he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the disability is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) s/he must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In reviewing the Veteran's claims of entitlement to increased 
disability ratings for service-connected disabilities and for 
a TDIU, the Board observes that the RO issued VCAA notices to 
the Veteran in March 2004, March 2006, December 2007 and 
August 2008 letters which informed him of the evidence 
generally needed to support claims of entitlement to 
increased disability ratings and TDIU; what actions he needed 
to undertake; and how the VA would assist him in developing 
his claims.  The March 2006, December 2007 and August 2008 
letters informed him of the evidence needed for the 
assignment of evaluations and effective dates for initial 
awards of service connection.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The March 2004 VCAA notice was 
issued prior to the June 2004 rating decision.  Thus, the 
Board concludes that the RO provided appropriate notice of 
the information or evidence needed in order to substantiate 
the claims prior to the initial decision.  In view of this, 
the Board finds that VA's duty to notify has been fully 
satisfied with respect to these claims.

While notice provided to the Veteran regarding effective 
dates and the specific diagnostic criteria necessary for an 
increased disability rating was not given prior to the first 
agency of original jurisdiction (AOJ) adjudication of the 
case, as the March 2006 and July 2008 notice letters were 
followed by a readjudication of the Veteran's claims in 
supplemental statements of the case (SSOC) in October 2007 
and January 2009, any error in the timing of the notice was 
harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).

Although the Veteran was not provided with adequate notice 
pursuant to Vazquez-Flores, the Board finds no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In this 
regard, although VA did not provide the Veteran with notice 
of the specific requirements for higher disability ratings 
for residuals of sensory neuropathy of the right forearm and 
for lateral femoral cutaneous neuropathy of the left lower 
extremity, the specific rating criteria were provided him in 
the April 2005 SOC and subsequent Supplemental Statements of 
the Case (SSOC) issued in April 2006 and January 2009.  The 
Veteran has been provided numerous opportunities to provide 
further evidence regarding these issues and they have been 
readjucated since his receiving the specific rating criteria.  
Moreover, in his written contentions, the Veteran has 
demonstrated an understanding of what was necessary to 
substantiate his claims, and so any notice defect was cured 
by the Veteran's actual knowledge.  See Sanders v. Nicholson, 
487 F.3d. 881 (Fed. Cir. 2007; see also Simmons v. Nicholson, 
487 F.3d 892 (Fed. Cir. 2007).  In any event, the Board finds 
that a reasonable person could be expected to understand from 
the notice what was needed to substantiate his claim and thus 
the essential fairness of the adjudication was not 
frustrated.  Id.  As such, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment 
records and VA medical examination reports and treatment 
records are of record.  This evidence was reviewed by both 
the RO and the Board in connection with the Veteran's claims.  
There remains no issue as to the substantial completeness of 
the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty 
imposed on VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  



Analysis

Increased Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

Sensory Neuropathy of the Right Forearm

The Veteran's service-connected sensory neuropathy of the 
right forearm is currently rated 20 percent disabling under 
the provisions of 38 C.F.R. § 4.124a, Diagnostic Codes 8614-
8611 as either neuritis of the radial nerve, evaluated 
analoguous to incomplete paralysis of the radial nerve, or as 
neuritis of the middle radicular group, evaluated analoguous 
to incomplete paralysis of the middle radicular group.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8514, a 20 percent 
evaluation is assigned for mild incomplete paralysis of the 
musculospiral nerve (radial nerve) of either the major or 
minor upper extremity.  Moderate incomplete paralysis 
warrants a 30 percent evaluation for the major limb and a 20 
percent evaluation for the minor limb.  A 50 percent 
evaluation requires severe incomplete paralysis of the major 
upper extremity, while severe incomplete paralysis of the 
minor upper extremity warrants a 40 percent evaluation.  38 
C.F.R. § 4.124a, Diagnostic Code 8514 (2008).  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8510 
(2008).  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, moderate degree.  Id.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8511, incomplete 
paralysis of the major extremity is rated 20 percent when 
mild, 40 percent when moderate, and 50 percent when severe.  
38 C.F.R. § 4.124a, Diagnostic Code 8511 (2008).  A 70 
percent rating is warranted for complete paralysis.  Id.  
Complete paralysis contemplates adduction, abduction, and 
rotation of the arm, flexion of the elbow, and extension of 
the wrist that is lost or severely affected.  Id.

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against a disability 
rating in excess of 20 percent for the Veteran's service-
connected sensory neuropathy of the right forearm.  
Initially, the Board notes that VA treatment records and 
examination reports have consistently noted that the Veteran 
is right-hand dominant.  However, VA treatment records dating 
from 2003 to 2008, show no relevant complaints, findings, 
treatment or diagnoses.  Moreover, although an earlier March 
2001 VA compensation examination report indicated mild 
neuralgia with mild atrophy of the right arm and hand, a 
September 2008 VA neurological examination report shows no 
evidence of muscle atrophy or weakness in the right hand and 
no evidence of neurological deficit in the right upper 
extremity.  The examiner specifically found no clinical 
evidence for nerve damage to the right forearm and opined 
that the Veteran's disability had not worsened since his last 
evaluation.  Despite the Veteran's contentions that his 
sensory neuropathy of the right forearm has worsened, there 
is no objective medical evidence of record which would 
suggest a moderate incomplete paralysis warranting a higher 
rating.  Accordingly, the Board finds that the preponderance 
of the evidence is against the Veteran's claim.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.7.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected sensory 
neuropathy of the right forearm has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disability.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
sensory neuropathy of the right forearm under the provisions 
of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lateral Femoral Cutaneous Neuropathy of the Left Lower 
Extremity

The Veteran's service-connected lateral femoral cutaneous 
neuropathy of the left lower extremity is currently rated 10 
percent disabling under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Codes 8699-8626 as neuritis of the anterior crural 
nerve (femoral), evaluated analoguous to incomplete paralysis 
of the anterior crural nerve.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8526 incomplete 
paralysis of the anterior crural nerve, otherwise known as 
the femoral nerve, is rated 10 percent when mild, 20 percent 
when moderate, and 30 percent when severe.  A 40 percent 
rating is warranted for complete paralysis of the quadriceps 
extensor muscles, and is the highest disability rating 
assignable under this Diagnostic Code.  38 C.F.R. § 4.124a, 
Diagnostic Code 8526 (2008).

Based upon a review of the evidence of record, the Board 
finds that a disability rating in excess of 10 percent for 
the Veteran's lateral femoral cutaneous neuropathy of the 
left lower extremity is not warranted.  Initially, VA 
treatment records dating from 2003 to 2008, do not show any 
relevant complaints, findings, treatment or diagnosis 
associated with the Veteran's lateral femoral cutaneous 
neuropathy of the left lower extremity.  In this respect, 
although the September 2008 VA neurological examiner found 
decreased appreciation for pinprick over the lateral aspect 
of the Veteran's left thigh in the area of distribution of 
the lateral femoral cutaneous nerve, the examiner, after 
reviewing the Veteran's claims files and examining him, 
specifically found this symptom to be secondary to left-sided 
Meralgia paresthetica and not service-connected.  

As the Veteran does not currently have any neurological 
symptoms in his left thigh that can be objectively attributed 
to his service-connected lateral femoral cutaneous neuropathy 
of the left lower extremity, there is no basis upon which to 
assign a disability evaluation higher than the currently 
assigned 10 percent rating.  Further, assuming without 
conceding that his current left thigh neurological symptoms 
are attributable to his service-connected disability, the 
September 2008 VA neurological examiner found no more than 
sensory deficits when examining the left thigh and opined 
that the Veteran's neurological deficits were not getting 
worse.  Accordingly, the preponderance of the evidence is 
against the Veteran's claim.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected lateral 
femoral cutaneous neuropathy of the left lower extremity has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the Veteran's service-connected lateral femoral cutaneous 
neuropathy of the left lower extremity under the provisions 
of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2005).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a).  All veterans who are shown to be unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular 
criteria are not met, an extraschedular rating is for 
consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

As noted above, the Veteran's service-connected disabilities 
are residuals of an ulna and radius fracture of the right 
forearm, rated 30 percent disabling; sensory neuropathy of 
the right forearm, rated as 20 percent disabling; diabetes 
mellitus, rated as 20 percent disabling; and lateral femoral 
cutaneous neuropathy, rated as 10 percent disabling.  The 
combined evaluation is 60 percent.  Thus, his service-
connected disabilities do not meet the schedular criteria for 
a TDIU rating (i.e. that a veteran must have one service-
connected disability rated at 60 percent or higher or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher, with a combined rating of 70 
percent or higher).  As such, the criteria for a total rating 
under the provisions of 38 C.F.R. § 4.16(a) are not met.  

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service-
connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
rating enunciated in 38 C.F.R. § 4.16(a), as here, an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service-connected disability.  
38 C.F.R. § 4.16(b).  Therefore, the Board must evaluate 
whether there are circumstances in the Veteran's case, apart 
from any non-service-connected condition and advancing age, 
which would justify a total rating based upon individual 
unemployability, due solely to the Veteran's service-
connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

After carefully reviewing the evidence of record, the Board 
concludes that the preponderance of the evidence does not 
demonstrate that the Veteran's service-connected 
disabilities, when considered in association with his 
educational attainment and occupational background, render 
him unable to secure or follow a substantially gainful 
occupation.  In this regard, the Board notes that the April 
2004 VA examiner opined that it was less likely than not that 
the Veteran would qualify for TDIU based on his service-
connected disabilities only, when his other disabilities, 
age, and education were not taken into account.  The examiner 
noted that the Veteran had been a factory worker, and while 
his service-connected disabilities of the right forearm did 
preclude him from his previous work, they did not preclude 
him from a suitable desk job.  Moreover, there is no medical 
evidence of record indicating that the Veteran would be 
completely precluded from employment as a result of his 
service-connected disabilities alone.  Records from the 
Social Security Administration further fail to show that the 
Veteran has been awarded disability benefits from that agency 
for his service-connected disabilities alone.  The Board 
finds the record does not demonstrate that the Veteran's 
service-connected disabilities alone, without consideration 
of his non-service-connected disabilities, are of such 
severity as to solely preclude his participation in all forms 
of substantially gainful employment.  Accordingly, a total 
disability rating based upon individual unemployability due 
to service-connected disabilities under the provisions of 38 
C.F.R. § 4.16(b) is not warranted.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55- 
57 (1990).


ORDER

A disability rating in excess of 20 percent for sensory 
neuropathy of the right forearm is denied.

A disability rating in excess of 10 percent for lateral 
femoral cutaneous neuropathy of the left lower extremity is 
denied.

Entitlement to a TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


